—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated June 23, 1997, which granted the motion of the defendant City of New York for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs.
It is undisputed that the plaintiffs accident occurred while a snowstorm was in progress. Accordingly, the respondent City of New York could not be held liable for any hazardous condition resulting from that accumulation (see, Tillman v DeBenedictis & Sons Bldg. Corp., 237 AD2d 593). Moreover, the conclusory allegations of the plaintiff and her witness that the plaintiff had fallen on an accumulation from an earlier snowfall were insufficient to defeat the City’s motion for summary judgment (see, Hartz Mtn. Corp. v Allou Distribs., 173 AD2d 440; Zigman v Town of Hempstead, 120 AD2d 520). Miller, J. P., Thompson, Pizzuto, McGinity and Luciano, JJ., concur.